Citation Nr: 1811047	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-24 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to August 2007.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.

The Veteran appeared at a February 2017 hearing before the Board by videoconference.  A transcript of that hearing is of record.


FINDING OF FACT

The evidence supports a finding that obstructive sleep apnea syndrome had its onset during service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea syndrome have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).
In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In instances of conflicting medal opinions the Board may favor one opinion and assign a higher probative value over another, as long as an adequate statement of the Board's reasoning is given.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that sleep apnea had its onset in service.

A statement from the Veteran's spouse states that she first noticed the Veteran's snoring after his service in Iraq.

Lay statements from soldiers who were stationed with the Veteran claim to have witnessed severe snoring by the Veteran during service.

The service medical records show complaints for sleep issues, headaches, and fatigue.

A September 2010 VA medical record notes that the Veteran separated from service in 2007.  That record notes a diagnosis of obstructive sleep apnea in 2009 and symptoms consistent with obstructive sleep apnea during service.  That doctor opined that it was highly likely that the Veteran had sleep apnea while in service.

In February 2012, a VA Board Certified Sleep Medicine Doctor opined that the Veteran's sleep apnea was more likely than not incurred in service.

A May 2014 VA examiner opined that sleep apnea was not caused by service since there were no complaints or treatment in service.

In July 2015, the VA Board Certified Sleep Medicine Doctor provided another opinion that the Veteran's sleep apnea was diagnosed in 2009 by sleep study.  The examiner opined that it was at least as likely as not that obstructive sleep apnea started in service.

The evidence shows a current diagnosis of obstructive sleep apnea.  Service medical records show complaints for sleep issues, headaches, and fatigue; and lay statements claim that the Veteran displayed severe snoring in service.  A VA doctor who treated the Veteran and was informed of the Veteran's medical history, and opined that sleep apnea was at least as likely as not (greater than 50 percent probability) incurred in service.

The Board notes that the lack of service medical records for sleep apnea is not dispositive since disabilities diagnosed after service may still be entitled to service connection.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  Additionally, the Board finds that the lay statements are sufficient to establish the presence of observable symptomatology, and they support the Board Certified Sleep Medicine Doctor's opinion, which was also based on the short period of time following separation from service in 2007 and diagnosis of obstructive sleep apnea in 2009.

Accordingly, the Board finds that the evidence supports the claim, and thus entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


